 SDC INVESTMENT131SDC Investment, Inc. and Butchers' Union LocalNo. 498, United Food & Commercial WorkersInternational Union, AFL-CIO-CLC.1 Cases20-CA-19782 and 20-RC-153195 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 23 September 1986 Administrative LawJudge David G. Heilbrun issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawThe name of the Union appears as set forth in the complaint2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established pohcy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that the Respondent violated Sec8(a)(1) of the Act by threats made in posted antiunion signs, we correcthis erroneous finding that no agent of the Respondent claimed responsi-bility for the signs. Contrary to the judge's findings, the record indicatesthat Breen, the Respondent's presideni, admitted that the Respondentprepared the plant closure and loss of benefits signsIn view of that admission and because the loss of jobs sign is merelycumulative to the threats made in the signs for which the Respondent hasadmitted responsibility, we find it unnecessary to pass on the judge's ra-tionale based on the Respondent's "constructive" use of signsThe Respondent contends that the judge erroneously refused to admitthe printed Spanish version of the speech on the grounds that it was im-proper to create a bilingual record. Assuming arguendo that exclusion onthat ground would be an error, exclusion is proper because the Respond-ent neither presented testimony nor made an offer of proof that the Span-ish text contained exact translations of the critical words in the Englishlanguage speech delivered by President Breen On the basis of the evi-dence of record, we find that the judge properly relied on Pena's cred-ited, uncontradicted testimony concerning the Spanish version of thespeech delivered by Sanchez.Member Babson finds, regarding the evidentiary problems raised bythe Respondent at the hearing and in its exceptions, that the allegedthreats made in the speech are merely cumulative to the threats made inthe signs and therefore it is unnecessary to pass on whether the Respond-ent's speech violated Sec. 8(a)(1)3 In par. 1(d) of his recommended Order, the judge used the broadcease-and-desist language "in any other manner." However, we haveconsidered this case in light of the standards set forth m Hicktnott Foods,242 NLRB 1357 (1979), and have concluded that the narrow cease-and-desist language "in any like or related manner" is appropriate We shallmodify the judge's recommended Order accordinglyjudge as modified below and orders that the Re-spondent, SDC Investment, Inc., Dixon, California,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following paragraph 1(d)."(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you with loss of pay,benefits, and plant closure if Butchers' Union LocalNo. 498, United Food and Commercial WorkersInternational Union, AFL-CIO-CLC becomesyour collective-bargaining representative.WE WILL NOT promise you wage increases ifyou vote against the Union.WE WILL NOT threaten to withhold future wageincreases from you because of the Union which, inthe ordinary course of business, would have beengranted at various future times.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.SDC INVESTMENT, INC.Jolane A. Findley, Esq., for the General Counsel.Charles E. Sykes and Roxella T Cavazos, Esqs. (Bruckner& Sykes), of Houston, Texas, for the Respondent.David A. Rosenfeld, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the Charg-ing Party.284 NLRB No. 14 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge.These consolidated cases were tried at Sacramento, Cali-fornia, 15 July 1986. The charge was filed by Butchers'Union Local 498, United Food and Commercial Workers(the Union) 17 July 1985, and the complaint was issued30 August 1985, with a later order consolidating casesand referring the representation case to the Board.The primary issues are whether SDC Investment, Inc.(Respondent) threatened, restrained, and coerced em-ployees concerning an ultimate plant closing and a cur-rent handling of wage increases if they should vote inthe Union, thus violating Section 8(a)(1) of the Act and,relatedly, whether the Union's parallel objections to con-duct affecting outcome of a secret-ballot election held 12April 1985 m regard to posted signs, utterances of super-visory agents, and promised wage increases are estab-lished from the evidence.On the entire record,1 including my observation of thedemeanor of witnesses, and after consideration of briefsfiled by the General Counsel and the Employer, plus anoral summation made on behalf of the Union before con-cluding the hearing, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a California corporation with an officeand place of business in Dixon, California, where it en-gages in wholesaling slaughtered sheep. In the courseand conduct of such business operations, Respondent an-nually purchases and receives products, goods, and mate-rials at its Dixon, California facility valued in excess of$50,000 directly from points located outside California.On these admitted facts, I find that Respondent is, and atall material times has been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESA. Basis of AnalysisThe Union originally filed a representation petition in1981 covering this standard production and maintenanceunit of the slaughterhouse industry. It resulted in anNLRB-supervised election in 1982 that was later setaside by the Board based on objectionable conduct bythe Union. Pursuant to this action, a Decision and Direc-tion of Second Election dated 28 February 1985 led tothe rerun on 12 April 1985 to which this consolidatedcase pertains.21 The numerous minor errors in the transcript of this case do not gen-erally distort essentil accuracy of what transpired at the hearing, eitheras an individual matt r or in the aggregate However, the importance ofcertain credibility resolutions is so vital to fundamental holdings in thecase that I correct the transcript at one particular point on p. 175 bychanging the second "now" to "no" in L 13 Also, unrelatedly, but topreclude an awkward ambiguity, I correct the transcript on p 197, L 6by changing "Mr Rosenfeld" to "Mr Sykes"2 All dates are in 1985 unless otherwise indicatedOn both 10 and 11 April certain signs were observedon plant premises. One by an exit showed an industrialbuilding behind a chain link fence with accompanyingwords, "Vote for the Union•plant closed." A secondsign posted just outside the breakroom used randomly byboth employees and supervisors read, "Vote for theUnion, lose your job." The third sign appeared on thesedates inside the breakroom and read, "Vote for theUnion, lose your benefits" plus an integral graphic. Thisdepicted a company checkstub as torn into four pieceswith labeling arrows naming each portion for endan-gered wages or common fringe benefits of employment.No agent of Respondent admitted to posting such signs,nor objecting to their removal by anyone of oppositesentiments. On the contrary, the posting of rebuttal signswas even authorized. In fact, a few signs in support ofthe Union had also appeared around the plant on 10 and11 April, however, these disappeared quickly by meansunknown. This contrasted with the antiunion signs thatremained undisturbed for most of the 2 days. Aboutmidday on 11 April a first-line supervisor was seen car-rying away the large antiunion sign that had hung out-side the breakroom entrance.On 11 April, shortly before commencement of the 24-hour insulated period required under Peerless PlywoodCo., 107 NLRB 427 (1953), Respondent's president,Dennis Breen, conducted a meeting with all employees.He was accompanied by Assistant Quality Control Man-ager Weldon Sanchez. Numerous employees wereknown to be Spanish speaking and Sanchez was presentto interpret Breen's remarks. Breen spoke from a shorttext prepared by Respondent's labor counsel. This docu-ment had been translated into a Spanish version andprior to the meeting Breen and Sanchez practiced to-gether from their respective texts. At the actual meetingBreen spoke from memory of its contents, although thereis contradictory testimony whether Sanchez did the sameor used the Spanish version as an aid to his translation.The English-language version is an antiunion script, withprincipal emphasis on what employees "may," "will," or"could" lose if they voted to have a collective-bargain-ing representative. The potential losses were itemized asunion dues outlays for sure, possible insurance costs, pos-sible wage cuts, or loss of benefits in bargaining, and,conceivably, loss of the whole paycheck because ofstrikes. Breen animated his remarks by thrice tearing acompany paycheck and discarding the fragments to rep-resent union dues, insurance costs, bargaining givebacks,and strike losses, respectively. Breen's rehearsed remarksin English mirrored the text, and he segmented his talkto allow near-simultaneous translation into Spanish bySanchez. Spanish-speaking former employee Randy Penatestified that the spoken utterances he heard from San-chez meant that employees would lose in the severalways alluded to by Breen and highlighted by his sequen-tial tearing away of the paycheck.On occasions both before and after the election Penahad spoken with Assistant Foreman Jim Vespermann, anadmitted supervisor. Pena testified that shortly before 12April he conversed in the foremen's office with Vesper-mann, who told him that employees would get normal SDC INVESTMENT133raises only if the Union lost the election. On Monday fol-lowing the election, Pena again spoke to Vespermann asthe two sat together having coffee in the foremen'soffice. Pena testified that to his inquiry about raises Ve-spermann then said there was a chance they would notbe given because of a waiting period after the electionthat could extend for months.B. Analysis1. Language mattersMany of Respondent's approximately 100 employeesare only Spanish speaking. Sanchez has a lifetime fluencyin both English and Spanish. After his several rehearsalsof the 12 April speech with Breen he made minor hand-printed changes on the Spanish-language copy. Sancheztestified that he had actually held the Spanish-languagetext throughout this assembled meeting of employees andfollowed it without deviation in the course of conveyingBreen's complete remarks by intermittent interpretationof each part.Pena is fluent in Spanish conversation, but can neitherread nor write the language. He attended elementary andhigh schools in California, and considers English his"first language." Pena associates a competence in Span-ish to exclusive use of that language by his in-laws. Penaspecifically asserted in his testimony that, although Breenmentioned plant closure and loss of benefits as possibili-ties that could happen, the separate translation by San-chez conveyed a meaning that these consequences wouldhappen on advent of the Union.2. CredibilityFor decisional purposes I credit Pena in critical re-gards over Respondent's several witnesses. I add thatPena did not impress me as being totally accurate in thevarious areas he was called on to recall. His descriptionof the conversations with Vespermann was fuzzy as toprecise words that would constitute either promising orwithholding wage raises in terms of the Union. Therewere also indications of too glib, stilted, or coached amanner of testimony, as when Pena anticipated the in-complete question causing him to volunteer Vesper-mann's name. (Tr. 35.) I believe he is simply mistakenwhen claiming that Breen mentioned having worked atseveral now-closed meatpacking plants during the speechof 11 April and similarly so about whether Sanchez re-tained a prompting copy of his translation text on thesame occasion.3 Despite these infirmities, and admittedfatigue on the day of hearing, I am convinced that Pena,among the various witnesses, has most reliably recountedthe truth where significant contradiction exists.Breen's testimony does not require a direct credibilityassessment, nor does Sanchez', because Respondent de-3 Conversely, I believe both Breen and Sanchez have falsely deniedthat Pena attempted to present questions immediately after the meetingended on 11 April Pena's claim was Inherently sincere sounding, and Iobserve that, as the Union's known chief advocate, he would ordinarilyhave been looked to for immediate adversarial challenge. Pena was openand vocal enough to chant aloud while on duty in drumming up supportfor the Union, and this trait was most likely to manifest before such anaudience and a.1 a last clear chance for electioneeringdined the opportunity to advance his testimony of anymeaning conveyed by his Spanish interpretation on 11April in reference to the predictability of what employ-ees might lose by voting in the Union. Respondent's po-sition on the point is fully preserved in the record, it suf-ficing to note only the contention that its rejected Exhib-it 1 would show vindication. Concerning Vespermann, Isimply discredit denials he made concerning the subjectof wage increases as discussed between him and Penaduring early April. Vespermann was quite biased, and al-though this factor alone does not automatically denoteunreliability of testimony, I am persuaded from overalldemeanor to reject his versions of allegedly unlawful re-marks.3. HoldingIt is established that as a feature of Respondent's cam-paign against the Union, substantial portions of whichwere protected under Section 8(c), a principal themeconcerned potential adversity were the employees tochoose union representation. This manifested in showingemployees a videotape to that effect and in general useof graphics as with a closed plant poster admittedly dis-played at the entrance to Respondent's facility. The signsdescribed by Pena could not be directly associated toaction by Respondent's agents nor were they immunefrom removal by anyone. However, the content and du-ration of posting was such that their existence was intrin-sically unlawful. The visibility of this placement anddirect association of an election victory by the Unionwith unconditional job adversity required either some ef-fective action at suppression by the employer or an effec-tively communicated repudiation of the message. Havingdone neither, even in the face of Pena's requests aboutthe situation, Respondent has constructively used thesepostings as a means of threatening loss of pay, jobs, bene-fits, and a plant in which to work should the Union bevoted in. See Taylor-Dunn Mfg. Co., 252 NLRB 799(1980). Cf. Frates, Inc., 230 NLRB 952 (1977).The configuration of Breen not understanding spokenSpanish, Sanchez not being called on to testify in Englishabout the essential meaning of his interpreted utterances,and Pena having credibly testified that he is sufficientlycapable of understanding ordinary Spanish-language con-versation that in this instance assured plant closure andloss of benefits for choosing the Union, leads necessarilyto finding this as an independent violation of Section8(a)(1) by Respondent. There is simply no contradictionto Pena's testimony. Respondent failed to appropriatelypresent Sanchez' impliedly different version and therewas no attempt to call any other Spanish-speaking personalso present on 11 April during Breen's speech. Respond-ent's limited contention that the Government wasobliged to provide a court interpreter for the hearing isfallacious because Sanchez himself is adequately fluent inEnglish to have addressed the issue directly by his testi-mony.On the final allegation of the complaint, I find thatPena's credible version of what he was told by Vesper-mann constitutes unlawful promise of wage raises shouldthe Union lose and unlawful statements that wage raises 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould be withheld into the future because it did lose.Kut Rate Kid & Shop Kwik, 246 NLRB 106 (1979).III. REPRESENTATION PROCEEDINGThe Union's objections to conduct affecting outcomeof an election were ruled on in a Second SupplementalDecision and notice of hearing dated 21 May 1985. Aslater corrected, Objections 2, 6, 7, and 8 were orderedresolved by a hearing and the remainder were overruled.These surviving objections essentially parallel the 8(a)(1)conduct of which Respondent is accused. Because meritis completely found in such allegations, Objections 2, 6,7, and 8 are sustained on the basis of probative evidencein the case taken as a whole. Dal-Tex Optical Co., 137NLRB 1782 (1962). This is in accord with the Board'susual policy of directing a new election whenever unfairlabor practices occur during the critical period because"[c]onduct violative of Section 8(a)(1) is, a fortiori, con-duct which interferes with the exercise of a free and un-trammeled choice in an election." Dal-Tex at 1786. Theonly recognized exception to this policy is discussed inSuper Thrift Markets, 233 NLRB 409 (1977), when it isvirtually impossible to conclude that such conduct couldhave affected results of the election based on a consider-ation of "the number of violations, their severity, theextent of dissemination, the size of the unit, and otherrelevant factors." Here the extended display of antiunionsigns, coupled with Breen's speech to the entire assem-bled work force, ioth being instances that referred to theultimate in employment adversity, clearly warrants set-ting aside the second election.CONCLUSIONS OF LAW41.The Respondent, SDC Investment, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Butchers' Union Local 498, United Food and Com-mercial Workers is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening employees with loss of pay, benefits,and plant closure if the Union became their collective-bargaining representative, Respondent violated Section8(a)(1).4.By promising employees wage increases for the pur-pose of inducing them not to vote for the Union, Re-spondent violated Section 8(a)(1).5.By threatening employees with a withholding of anyfuture wage increases for an indefinite period because ofthe Union, Respondent violated Section 8(a)(1).4 I do not rely on G C. Exh lc in any holding made This documentwas a charge against the Employer emanating from the office of its ownlabor counsel with an accompanying unequivocal statement that thecharge was lodged only in tactical preservation of rights. I consider itevidence and not a mere pleading, but find that its claimed value as anadmission has been fully neutralized both as a matter of content and con-text.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent, SDC Investment, Inc., Dixon, Cali-fornia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a)Threatening employees with loss of pay, benefits,and plant closure if the Union becomes their collective-bargaining representative,(b)Promising employees wage increases for the pur-pose of inducing them not to vote for the Union.(c)Threatening employees with a withholding of anyfuture wage increases for an indefmite period because ofthe Union.(d)In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at Dixon, California facility, copies of the at-tached notice marked "Appendix." Copies of the notice,on forms provided by the Regional Director for Region20, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted.? Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the second electionof 12 April 1985 be set aside and a new election conduct-ed at such time and under such circumstances as the Re-gional Director shall deem appropriate.5 If no exceptions are filed as provided by See 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to tnem shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"7 In view of the number of Respondent's employees who are Spanishspeaking, the notice to be posted shall be in Spanish as well as English.See Sun World, 271 NLRB 49 (1984) - r600)la. Cracraft (2)610S. Hodge670H. Moton729N. Come1073,,,